
	
		I
		112th CONGRESS
		2d Session
		H. R. 6533
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Michaud (for
			 himself, Mr. Rangel,
			 Mr. Grimm,
			 Mr. Neal, Mr. Frank of Massachusetts,
			 Mr. Ackerman,
			 Mr. Welch,
			 Mr. Higgins,
			 Mr. King of New York,
			 Mr. Young of Alaska,
			 Ms. Pingree of Maine,
			 Mr. Guinta,
			 Mr. Serrano,
			 Mr. Langevin,
			 Mr. Nadler,
			 Mr. Towns,
			 Mr. Lynch,
			 Mr. Tonko,
			 Mr. Hinchey,
			 Mr. Tierney,
			 Mr. Courtney, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the
			 Committee on Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish minimum levels of assistance for certain
		  States under the Low-Income Home Energy Assistance Program, and for other
		  purposes.
	
	
		1.State
			 allotmentsSection 2604 of the
			 Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623) is
			 amended—
			(1)in subsection (c),
			 in the matter preceding paragraph (1), by inserting or subsection
			 (f) after subsection (a); and
			(2)by adding at the
			 end the following new subsection:
				
					(f)(1)Notwithstanding subsection (a), of the
				amount appropriated pursuant to section 2602(b) for a fiscal year containing a
				qualifying winter season, the Secretary shall allot to each qualifying State an
				amount that is not less than the amount allotted to such State for fiscal year
				2010, and ratably reduce the amounts allotted under this section to States that
				are not qualifying States if necessary to ensure the allotments to qualifying
				States.
						(2)For the purposes of this
				subsection—
							(A)the term qualifying State
				means a State in which not less than 25 percent of households use heating oil
				as the primary heating fuel, as determined by the Secretary; and
							(B)the term qualifying winter
				season means a winter season occurring after the date of enactment of
				this subsection for which the Secretary determines that the projected average
				price of heating oil is greater than the average price of heating oil for the
				winter of 2011–2012.
							(3)This subsection shall not be
				effective for a fiscal year if the sums appropriated pursuant to section
				2602(b) for such fiscal year are not sufficient to pay in full the total amount
				required to be allocated to all qualifying States under paragraph
				(1).
						.
			
